Title: To George Washington from Charles Pettit, 28 November 1783
From: Pettit, Charles
To: Washington, George


                  
                     Sir
                     Philadelphia 28th Novemr 1783
                  
                  The Merchants of Philadelphia wishing to manifest their Respect for a Character which so justly possesses the grateful Esteem of the Citizens of America, flatter themselves with this Hope that Your Excellency will do them the Honor to accept an Invitation to a Dinner when you shall find it convenient to be in this City.  Having the Honor to be one of the Committee of Merchants, and being uninformed when Your Excellency may be expected, I presume, on the Strength of former Condescentions, to request such Information as may be proper on this Occasion respecting the probable Time of your Arriving in Philadelphia & your Continuance in it.
                  Your Excellency will be pleased to consider this as the private Request of an Individual who wishes to accomodate Marks of Respect to your Convenience as far as possible.  I have the Honor to be most respectfully Your Excellency’s most obedient & most humble Servant
                  
                     Chas Pettit
                  
               